Citation Nr: 1114095	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-23 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a psychiatric disorder, to include major depressive disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and April 2008 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO), that denied TDIU and a disability rating in excess of 10 percent for a psychiatric disorder.  In a June 2007 rating decision, the RO increased the rating for the Veteran's psychiatric disorder to 50 percent. 

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder, to include major depressive disorder, is productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran's psychiatric disability is not shown to be productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for a psychiatric disorder, to include major depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2006; a rating decision in July 2006, and June 2007; statement of the case in June 2007; and a supplemental statement of the case in November 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims herein decided, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2010 supplemental statements of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations in relation to the claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

The Veteran claims that the severity of his service-connected psychiatric disorder warrants a higher disability rating.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected psychiatric disorder has been rated by the RO under the provisions of Diagnostic Code 9433 for dysthymic disorder.  38 C.F.R. § 4.130, Diagnostic Code 9433.  Under that regulatory provision a 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2010).

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When evaluating a psychological disability, the examiner often provides a Global Assessment of Functioning (GAF) score.  A GAF of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (Fourth Edition); 38 C.F.R. §§ 4.126, 4.130 (2010).

The RO granted service connection for a psychiatric disorder in April 1976.  The Veteran was assigned a 10 percent rating.  In February 2006 the Veteran submitted the current claim for an increased rating.  In a June 2007 rating decision, the RO increased the rating for the Veteran's psychiatric disorder to 50 percent, effective in February 2006.  The Veteran appealed for a higher rating. 

VA treatment records show that on psychiatric evaluation in March 2006, the Veteran reported frequent auditory and visual hallucinations, but denied suicidal or homicidal ideation.  He reported working with the same employer for 29 years, although he related some difficulties at work.  Treatment consisted of psychotropic medication.  The Veteran exhibited poor insight.  He was clean but poorly groomed.  His mood was depressed and irritable.  Affect was appropriate to content.  Thought process was described as logical, relevant and coherent.  Memory was intact.  He was oriented in all spheres and his judgment was good.  Speech was goal oriented and without circumstantiality.  Abstract thinking was good.  He was assigned a GAF score of 64.  

On VA examination in April 2006, the Veteran complained of social isolation, nightmares, difficulty sleeping, and irritability.  The Veteran had been employed as mail carrier for more than 20 years with a loss of two weeks of work in the previous 12 months due dysphoric attitude.  His employer assigned different duties due to poor social interactions.  The Veteran was married and living with his wife.  He denied any social relationships outside his family.  His medical history included hospitalization in 1974 for assaultive behavior and medication overdose.  Treatment consisted of anti-psychotic and anti-depressant medication, as needed.  The examiner noted that the Veteran's clothes were disheveled.  Mood was dysphoric and affect was constricted.  He exhibited paucity of ideas and poverty of thoughts. Psychomotor activity was unremarkable.  Speech was spontaneous.  Attention and orientation were intact.  Remote, recent, and immediate memories were normal.  Judgment was good and insight was poor.  He did not show inappropriate behavior.  The Veteran denied panic attacks, suicidal ideation, homicidal ideation, and obsessive or ritualistic behavior.  There were no episodes of violence and impulse control was fair.  He was able to maintain personal hygiene and exhibited no problems with activities of daily living.  He was diagnosed with dysthymic disorder and assigned a GAF score of 70.  Occupational impairment was classified as mild.  The examiner noted that social and family relations appeared to be moderately affected by the Veteran's depressive symptoms and social isolation.  

In a private psychiatric evaluation report in November 2006, Dr. J.Z.A. reported treating the Veteran since November 2005.  Treatment consisted of medication.  He stated that the Veteran exhibited severe anxiety with apprehension, loss of interest in activities of daily living, loss of energy, sadness, irritability, and paranoid thinking.  The Veteran denied suicidal or homicidal ideation.  He had very stressful interpersonal relations at work due to ideas of reference.  On mental examination, the Veteran was described as anxious and irritable.  His speech was pressured.  Thought content was occasionally illogical, coherent, and apprehensive, with paranoid thinking and ideas of reference.  He had paranoid delusions.  Mood was anxious, depressed and irritable.  Affect was intense and labile.  Immediate, short-term and recent memories were affected.  Remote memory was fair.  The Veteran was oriented as to time, place, and person.  Concentration, judgment, and insight were poor.  The diagnosis was severe depressive neurosis with anxiety.  The GAF scores were noted as 41 to 45; 41 to 50.  Prognosis was guarded.  Dr. J.Z.A. opined that the Veteran's psychiatric condition, specifically ideas of reference and paranoid ideation, produced severe social and occupational limitations.  The Veteran did not interact with coworkers and had a stressful relationship with his supervisor.  Additionally the Veteran had family problems caused by his psychiatric symptoms.  

Private treatment records from Dr. J.Z.A. from 2005 to 2007, show complaints of nightmares, difficulty sleeping, and low tolerance to stress.  The Veteran reported crying spells and problems at work due to absenteeism for health reasons.  

The evidence shows that the Veteran has been married to his spouse since 1976.  He worked for United States Postal service from 1977 to 2007.  In statements in 2007 and 2008, the Veteran claimed he had to quit his employment due to continued absenteeism secondary to his psychiatric disability.  

VA treatment notes in October 2008 show that the Veteran was seen for severe depression.  He endorsed auditory hallucinations, feelings of hopelessness, and suicidal ideation with no plan.  In November 2008, the Veteran reported a relapse of depressive symptoms with problems sleeping, lack of energy, negative thoughts with aggressive thought content, and auditory hallucinations.  He denied suicidal ideation.  He indicated that he had not taken his medication for anxiety and depression for three weeks.  The clinician noted that the Veteran had retired from 30 years employment with the United States Postal Service.  The Veteran lived with his wife and had three adult children.  The clinician described the Veteran's mood and affect as depressed.  Speech was coherent and normal.  Insight and judgment were good.  The Veteran was oriented in all spheres.  

In an April 2009 psychiatric evaluation report, Dr. J.Z.A. recorded symptoms of severe anxiety with apprehension, loss of interest in activities of daily living, loss of energy, sadness, irritability, and paranoid thinking.  The Veteran denied suicidal or homicidal ideation.  Treatment consisted of medication.  On mental examination, the Veteran was described as anxious and irritable.  His speech was pressured.  Thought content was occasionally illogical, coherent, and apprehensive, with paranoid thinking and ideas of reference.  He had paranoid delusions.  Mood was anxious, depressed, and irritable.  Affect was intense and labile.  Immediate, short-term, and recent memories were affected.  Remote memory was fair.  Concentration, judgment and insight were poor.  The diagnosis was severe depressive neurosis with anxiety.  The Veteran was oriented as to time, place and person.  The GAF score was noted as 34 to 45.  Prognosis was guarded.  Dr. J.Z.A. indicated that the Veteran and his family were having problems due to his irritability and poor tolerance.  He did not relate with any family members other than his wife and three children.  Dr. J.Z.A. noted poor impulse control, irritability, and hostility in social situations.  Dr. J.Z.A. determined that during the Veteran's last years of employment his psychiatric condition severely limited him occupationally, due to irritability and poor impulse control with his co-workers and supervisor.  The Veteran also had difficulties with intolerance when responding to reference and paranoid ideation.  Dr. J.Z.A. opined that the Veteran was unable to deal with normal social and occupational stress, and as such, was totally incapacitated.

On VA mental disorders examination in November 2009,  the Veteran complained of problems sleeping.  The Veteran denied panic attacks, ritualistic or obsessive behavior, suicidal ideation, and homicidal ideation.  The Veteran was retired from his employment of 30 years due to entitlement by age or duration of work.  He related strong verbal arguments at home and at work prior to retirement.  Reportedly he received at least two written counsel from his former employer due to strong arguments that almost escalated into physical fights.  He had been married once and lived with his wife.  He had three adult children.  Current treatment consisted of medications with no psychiatric admissions.  The Veteran was casually dressed and adequately groomed.  The Veteran had full contact with reality.  Speech was clear and coherent.  Attention was intact.  Remote, recent, and immediate memory revealed no abnormalities.  He was oriented in all spheres.  His attitude was hostile and guarded.  His mood was angry as the Veteran was annoyed with the examination.  Psychomotor activity was tense.  His thought process exhibited paucity of ideas.  Thought content was unremarkable with poverty of thought.  He had partial insight.  He did not exhibit inappropriate behavior.  Impulse control was good with no episodes of violence.  There were no delusions or hallucinations present on examination.  The examiner determined that the Veteran was able to maintain personal hygiene and did not have any problems with the performance of activities of daily living.  The examiner diagnosed chronic dysthymic disorder and assigned a GAF score of 55 to 50.  The examiner opined that the Veteran's psychiatric disorder was not productive of total occupational and social impairment. The examiner opined that there was reduced reliability due to the Veteran's psychiatric disorder and his symptomatology resulted in deficiencies in mood, family relations and work, but not in judgment or thinking.  

During the period on appeal, the medical evidence documented symptoms of depression, auditory and visual hallucinations, social isolation, nightmares, difficulty sleeping, irritability, feelings of hopelessness, and suicidal ideation with no plan.  Additionally, Dr. J.Z.A. noted anxiety, nightmares, low tolerance to stress, loss of interest in activities of daily living, loss of energy, ideas of reference, poor impulse control, impaired concentration, and paranoid thinking.  Treatment consisted of anti-psychotic and anti-depressant medication, with no history of psychiatric inpatient treatment.  The Veteran denied panic attacks or ritualistic or obsessive behavior.  His disability has been variously described as mild, moderate, and severe.  The Veteran's GAF scores have varied widely throughout the period on appeal.  VA treatment records and VA examination reports recorded GAF scores of 64 in March 2006, 70 in April 2006, and 50 to 55 in November 2009.  By contrast, in November 2006, Dr. J.Z.A. reported GAF scores of 41 to 45 and 41 to 50, and in April 2009 the GAF score was 35 to 45.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score is dispositive in determining whether the criteria for a higher rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the criteria for a higher rating.  The evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, to warrant a higher rating of 70 percent. 

As for the effect of the Veteran's symptoms on family relations, the record shows that the Veteran reportedly has no social contact with anyone other than his wife and children, with whom he reports having problems due to irritability and poor tolerance.  There is also evidence of hostility in social situations.  However, the Veteran has been married to his spouse since 1976.  He currently lives with his spouse and has a relationship with his three adult children.  While the evidence clearly shows that the Veteran's psychiatric disorder has resulted in social impairment, the Board finds that the disability picture is not consistent with total social impairment.  

As for the effect of the Veteran's symptoms on work, on VA examination in April 2006, the Veteran reported loosing two weeks of work in the previous 12 months due dysphoric attitude.  His employer assigned different duties due to poor social interactions.  Dr. J.Z.A. noted that in his last years of work, the Veteran complained of irritability and showed poor impulse control, did not interact with coworkers, and had a stressful relationship with his supervisor.  On VA mental disorders examination in November 2009, the Veteran related strong verbal arguments at home and prior to retirement from work.  Reportedly he received at least two written counsel notes from his former employer due to strong arguments that almost escalated into physical fights.  While in statements the Veteran claimed to have quit his employment due to continued absenteeism secondary to his psychiatric disability, the evidence shows, and the Veteran has also reported, that he worked for the same employer from 1977 to 2007, after which he retired because he became eligible for retirement.  To the extent that clinical treatment notes recorded work absenteeism due to health reasons, the Veteran has multiple medical disabilities and it is not clear that absenteeism was solely due to his psychiatric disability.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran has been variously described as casually dressed, well-groomed, clean but poorly groomed, and one examiner noted his clothes as disheveled.  The Veteran's mood was depressed, irritable, and anxious.  On examination in November 2009 his mood was angry as the Veteran was annoyed with the examination.  His attitude was hostile and guarded.  Affect ranged from appropriate to content, to intense, to depressed and labile.  While Dr. J.Z.A. determined that immediate, short-term and recent memories were affected, his remote, recent and immediate memories have otherwise been found to be intact.  The Veteran exhibited paucity of ideas and poverty of thoughts.  His speech varied from pressured, to goal oriented without circumstantiality, to clear and coherent.  Insight was noted as poor and partial, and on at least one occasion it was determined to be good.  Although Dr. J.Z.A. found paranoid and reference ideation, along with occasionally illogical thought process, on examination and in the clinical treatment records, thought process was logical, relevant, coherent, and unremarkable.  He was oriented in all spheres.  His judgment was generally found to be good.  Abstract thinking was good.  Psychomotor activity was unremarkable.  The Veteran did not show inappropriate behavior.  He denied panic attacks.  The Veteran had full contact with reality.  Impulse control was generally good with no episodes of violence, although Dr. J.Z.A. reported poor impulse control.  In November 2009, the Veteran was found to be able to maintain personal hygiene and did not have any problems with the performance of activities of daily living.

Resolving reasonable doubt in favor of the Veteran, and after considering all of the objective medical evidence of record, including reported symptoms and GAF scores, it is the judgment of the Board that, for the period on appeal, the schedular criteria for a 70 percent rating are met.  The Board finds that it is at least as likely as not that the Veteran has, occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood, due to his psychiatric disability.  The evidence shows that the Veteran has reported suicidal ideation, continuous depression affected his ability to function independently, some impairment of impulse control, some neglect of personal appearance and hygiene, and a difficulty adapting to stressful circumstances, such as work.

However, the Board further finds that the Veteran has not been shown to have total occupational and social impairment due to his psychiatric disorder, so as to warrant a 100 percent rating.  In this regard, the Board finds that the preponderance of the evidence is against a finding that he has manifested total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name, the criteria for the next higher rating, 100 percent, have not been demonstrated.  

In reaching this conclusion, the Board has considered the April 2009 medical statement from Dr. J.Z.A. in which he opined that the Veteran was totally incapacitated due to his psychiatric symptoms, and assigned GAF scores of 35 to 45, indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  However, the Board notes that whether a physician provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  In addition, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, while Dr. J.Z.A. found that the Veteran was unable to deal with normal social and occupational stress, and as such, was totally incapacitated.  However, the record shows that despite difficulties at work with coworkers and supervisors due to his psychiatric symptoms, the Veteran worked for the same employer for 30 years until he retired, apparently based upon length of service.  With regards to the GAF scores noted in April 2009, the Board notes that psychiatric findings, including reported symptomatology and objective examination findings noted in April 2009, were essentially unchanged from those reported in his November 2006 report when he assigned GAF score between 41 to 50.  Moreover, Dr. J.Z.A.'s treatment notes show complaints of nightmares, difficulty sleeping, low tolerance to stress and crying spells, which in and of themselves do not support the narrative explanation of a GAF score of 35.  Thus, without any evidence to support his assertions, the Board accords less probative weight to the opinion of Dr. J.Z.A.

By contrast, two different VA examiners have found that the Veteran's psychiatric disorder, was at most productive of occupational and social impairment with deficiencies in most areas.  On VA examination in November 2009, the examiner opined that the Veteran's psychiatric disorder was not productive of total occupational and social impairment.  The examiner opined that there was reduced reliability due to the Veteran's psychiatric disorder and his symptomatology resulted in deficiencies in mood, family relations and work, but not in judgment or thinking.  The examiner's findings and rationale in support of the opinion are consistent with the symptoms reported by the Veteran on examination and in the treatment records, GAF scores found in the clinical treatment notes, objective clinical findings on examination, and his work and social history.  The Board finds the opinion of the VA examiners to be credible, as it contains greater indicia of reliability.  The examiners' opinions were based on a review of the Veteran's claims file, medical history, and a contemporaneous examination.  The VA examination reports outweigh Dr. J.Z.A.'s medical reports asserting that the Veteran is totally incapacitated.  As such, the Board finds that the preponderance of the competent and credible evidence weighs against a finding that the Veteran has total occupational impairment due to his psychiatric symptoms.

The evidence does not demonstrate that the Veteran has ***gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  Those are the types of symptoms listed for a 100 percent rating for a psychiatric disability.  While the Veteran was noted in one report to have hallucinations and has been noted to have some ideas of reference, those finding have not been persistent.  In addition, the Board finds that the evidence does not show total occupational and social impairment, as required by the 100 percent rating criteria.  The Veteran maintains relationships with his wife and three adult children.  Thus, the Board finds that he is not totally socially impaired and a 100 percent rating is not warranted.

Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 70 percent schedular rating, but not higher, are met for a psychiatric disorder.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected psychiatric disorder reasonably describe the Veteran's disability level and symptomatology.  The medical evidence does not show that the Veteran's psychiatric disorder is  productive of total occupational impairment, the criteria for the next higher rating, and the evidence does not show that that the disorder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).


ORDER

A rating of 70 percent, but not higher, for a psychiatric disorder is granted.  


REMAND

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2010).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2010).

The Veteran seeks a TDIU based on his service-connected psychiatric disability.  The RO denied his claim in an April 2008 rating decision.  At that time, the Veteran's only service-connected disability, a psychiatric disorder, was rated 50 percent disabling.  The RO determined that the Veteran did not meet the percentage standards set forth in 38 C.F.R. § 4.16(a) and that referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) was not warranted.  

However, in light of the grant of an increased rating of 70 percent for the psychiatric disorder in this decision, the Veteran currently meets the percentage standards set forth in 38 C.F.R. § 4.16(a).  Therefore, the Board finds that it is necessary to remand the claim of entitlement to a TDIU rating for RO consideration.  If the Board were to consider the TDIU issue prior to the RO, it could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disability, is unable to sustain or follow a substantially gainful occupation.  On VA examination in April 2006, the examiner found that the Veteran's psychiatric disorder was productive of mild occupational impairment.  In a private psychiatric evaluation report in November 2006, Dr. J.Z.A. opined that the Veteran's psychiatric condition produced severe social and occupational limitations, and in April 2009 psychiatric Dr. J.Z.A. concluded that the Veteran was unable to deal with normal social and occupational stress, and as such, was totally incapacitated.  Finally, on VA mental disorders examination in November 2009,  the examiner opined that there was reduced reliability due to the Veteran's psychiatric disorder and his symptomatology resulted in deficiencies in mood, family relations and work, but not in judgment or thinking.  

Accordingly, the overall effect of the Veteran's service-connected psychiatric disorder alone on his ability to obtain and retain employment remains unclear.  Therefore, the prudent and thorough course of action is to afford the Veteran another examination to ascertain the impact of his service-connected psychiatric disorder, to include major depressive disorder, on his unemployability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the most recent medical records associated with the claims file are for treatment received at the San Juan VAMC in November 2008, and there is a possibility that there may be outstanding treatment records since November 2008.  On remand, all records dated since November 2008 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim for entitlement to TDIU.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file, specifically, records from Dr. J.Z.A. for any treatment rendered after December 2007.

2.  Request records from the San Juan VAMC dated after November 2008.

3.  After obtaining the above records, schedule the Veteran for a VA examination with an examiner who has not previously examined him, to determine the current severity of his service-connected psychiatric disorder.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM- IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in November 2009, and the April 2009 medical evaluation report from Dr. J.Z.A.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail.  The examiner should also describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder, without consideration of any other nonservice-connected disability, renders him unable to secure or follow a substantially gainful occupation.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


